Citation Nr: 1726039	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement for a higher rating for a heart disability, to include coronary artery disease, status post stent replacement, and myocardial infarction, rated 10 percent prior to January 17, 2014, and 60 percent from January 17, 2014 to June 15, 2014 and from October 1, 2014. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1967 to February 1971.  His awards and decorations included: a National Defense Service Medal; a Vietnam Service Medal with two Bronze Service Stars; and a Vietnam Campaign Medal.  The Board sincerely thanks him for his service to his country.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran filed his initial claim for entitlement to service connection for heart disability in June 2010.  The RO granted his claim in February 2011 with a 10 percent rating, effective June 16, 2010.  

In November 2013, the Board remanded the case for further evidentiary development, in part due to the Veteran's claim that his condition had worsened since his initial VA examination.  In April 2014 the RO awarded the Veteran a 60 percent rating, effective from January 17, 2014.  In January 2015, the Board remanded the case again for further evidentiary development, on the basis that it appeared from the medical record that the Veteran's heart disability had worsened.  

In July 2015, the case was again remanded by the Board to obtain relevant VA treatment records not associated with the file and for the RO to consider a claim for TDIU that was raised by the record.  A July 2016 rating decision granted a total schedular rating for the Veteran's myocardial infarction from June 16, 2014 to October 1, 2014.  This rating represents a total grant of benefits during this period.  From October 1, 2014, his heart disability was rated at 60 percent.  


FINDINGS OF FACT

1.  Prior to January 17, 2014, the Veteran's heart disability, to include coronary artery disease, status post stent replacement, was manifested by a METs level of 10.10 that resulted in fatigue. 

2.  From January 17, 2014 to June 15, 2014, and from October 1, 2014, the Veteran's heart disability, to include coronary artery disease, status post stent replacement, was manifested by a METs level that was greater than three to five that resulted in fatigue, and a left ventricular dysfunction with an ejection fraction above 30 percent.  

3.  The Veteran's service-connected disorders have not been shown to be of such severity as to preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a heart disability, to include coronary artery disease, status post stent replacement, prior to January 17, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for a rating in excess of 60 percent for a heart disability, to include coronary artery disease, status post stent replacement, from January 17, 2014 to June 15, 2014, and from October 1, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005.

3.   The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

The Board notes that the claims file shows that the Veteran was transmitted a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) pursuant to the July 2015 remand instructions.  Upon review of the record, the Board notes that the Veteran did not complete and return the form to the RO.  The Veteran did attend the December 2015 VA examinations and provided the VA examiner with some information (although not all the information requested in the VA Form 21-8940) regarding his education, prior work history, his retirement, and his current employment.  Further, the Veteran's medical record contains contemporaneous reports of the Veteran's medical condition in relation to his reported positions as a realtor and courier.  As such, the Board finds that it has sufficient evidence to adjudicate the matter of TDIU before it and the duty to assist has been satisfied.  

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, VA's duties are met. 

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

II. Higher Rating: Coronary Heart Disease

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. at § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7005 describes the symptomatology required to assign ratings for arteriosclerotic heart disease (coronary artery disease).  38 C.F.R. § 4.104.  For all ratings under this Diagnostic Code, there must be a documented coronary artery disease that results in the following: 

For a 10 percent rating, there must either be a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

For a 30 percent rating, there must either be a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

For a 60 percent rating, there must either be more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

For a total schedular rating, there must either be chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

Regarding the Veteran's total schedular rating for myocardial infarction (heart attack), Diagnostic Code 7006 relies on the same rating criteria as Diagnostic Code 7005.  However, Diagnostic Code 7006 additionally states that a rating for a heart attack is effective during the event and for three months following, for heart attacks documented by laboratory tests.  As the Veteran was awarded a total schedular rating for this period from June 16, 2014 to September 30, 2014, a full grant of benefits, the Board shall not endeavor to address the merits of the Veteran's claim within this time period. 

In an October 2009 VA primary care note, the Veteran presented for operative medical clearance.  He was observed as having no evidence of stress induced ischemia.  His resting left ventricular ejection fraction was 69 percent.  His heart had a regular rate and rhythm.  

In a September 2010 VA cardiopulmonary note, the Veteran underwent a stress test.  The Veteran had workload of 10.10 METs.  He was unable to continue the test due to generalized fatigue and hip pain.  He did not experience chest pain.  His left ventricular ejection fraction was 55 percent.  In another VA record from this month, the medical care provider diagnosed the Veteran with atherosclerosis, and noted that he had exercised for 10 METS without evidence of ischemia by nuclear perfusion imaging. 

In the October 2010 VA examination, the VA examiner noted that the Veteran had a positive history of hypertension, angina, fatigue, dizziness, and dyspnea.  The dyspnea would onset upon moderate exertion.  He had no history of congestive heart failure.  The VA examiner reviewed the September 2010 stress test, and noted that the Veteran had a workload of 10.10 METs.  His left ventricular ejection fraction was noted as greater than 50 percent.  The VA examiner's impression, in part, was that the Veteran's had good functional capacity, and was positive for ischemia at a low level of exercise.  He was diagnosed with coronary artery disease status post cardiac stents, and ischemic heart disease.  He did not require continuous medication to control his heart disability. 

In his October 2012 VA Form 9, the Veteran claimed that he was easily fatigued, had an occasional sharp pain or "twinge" in his chest, and experienced shortness of breath.  

In January and December 2013 VA cardiology outpatient notes, the Veteran complained of intermittent atypical pleuritic chest discomfort.  Upon examination, he was ruled out for myocardial infarction, and a nuclear perfusion study was essentially normal.  His effort tolerance was stable, and he appeared to be a functional class I.  He had no recurrent angina.  He was assessed with stable coronary disease status post multivessel PCI.  

In the January 2014 VA examination, upon review of the Veteran's medical records, the VA examiner noted that the Veteran's heart condition qualified within the generally accepted medical definition of ischemic heart disease.  His disability required continuous medication to control.  He was not noted to have myocardial infarction, congestive heart failure, arrhythmia, or a heart valve condition.  Upon diagnostic testing, he was not found to have hypertrophy or cardiac dilation.  His left ventricle ejection fraction was 57 percent.  Upon an interview-based METs test, the Veteran reported that he experienced fatigue.  The VA examiner found that the Veteran's METs level was greater than three to five METs.  The VA examiner found that this limitation was solely related to the Veteran's heart condition.  

On June 16, 2014, the Veteran was admitted to a private medical facility with the complaint of chest pain and was treated for myocardial infarction.  His previously placed cardiac stents had occluded, and was treated by emergency cardiac catheterization.  His left ventricle ejection fraction around the time was this event was measured at 65 percent.   

In February 2015, the Veteran underwent an echocardiogram.  His estimated left ventricle ejection fraction was 50 to 55 percent.  His left atrium was mildly dilated.  

In the March 2015 VA examination, the Veteran complained of shortness of breath and fatigue.  Upon review of the Veteran's medical records, the VA examiner noted that the Veteran's heart condition qualified within the generally accepted medical definition of ischemic heart disease.  His disability required continuous medication to control.  He was found to have myocardial infraction, and intermittent arrhythmia.  He was not noted to have congestive heart failure, or a heart valve condition.  Upon diagnostic testing, he was not found to have hypertrophy, but had cardiac dilation.  The VA examiner relied upon the above February 2015 left ventricle ejection fractions.  Upon an interview-based METs test, the Veteran reported that he experienced fatigue and dyspnea.  The VA examiner found that the Veteran's METs level was greater than three to five METs.  The VA examiner found that this limitation was solely related to the Veteran's heart condition.  He did not find that the Veteran had a non-cardiac medical condition that limited his METs level. 

In an April 2015 VA echocardiogram, the medical care provider estimated that the left ventricle ejection fraction was 45 to 50 percent.  In an October 2015 VA echocardiogram, the medical care provider estimated that the left ventricle ejection fraction was 60 to 65 percent.  The left and right atriums were noted as mildly dilated.  

In the December 2015 VA examination, upon review of the Veteran's medical records, the VA examiner noted that the Veteran's heart condition qualified within the generally accepted medical definition of ischemic heart disease.  His disability required continuous medication to control.  He was found to have had a myocardial infarction, and constant atrial fibrillation.  He was not noted to have congestive heart failure, or a heart valve condition.  Upon diagnostic testing, he found to have hypertrophy and cardiac dilation.  The VA examiner reviewed an October 2015 echocardiogram, wherein the left ventricle ejection fractions were noted as 60-65 percent.  Upon an interview-based METs test, the Veteran reported that he experienced fatigue and dyspnea.  The VA examiner found that the Veteran's METs level was greater than three to five METs.  The VA examiner found that this limitation was solely related to the Veteran's heart condition.  

Upon consideration of the foregoing, the Board finds that the Veteran's level of disability prior to January 17, 2014 does not more nearly approximate a rating in excess of 10 percent.  During this period, the Veteran scored 10.10 METs with resulted in fatigue.  He was not shown to have cardiac hypertrophy or dilation, or a left ventricular dysfunction with an ejection fraction of 50 percent or lower.  Additionally, upon review of the record, a July 2016 VA record noted that the Veteran did not have a history of chronic heart failure during the appeal period.  As such, a rating in excess of 10 percent during this time period is not warranted.  

During the period from January 17, 2014 to June 15, 2014, the Veteran's level of disability does not more nearly approximate a rating higher than 60 percent.  During this period the Veteran's METs level was greater than three to five with fatigue.  He was not found to have hypertrophy or cardiac dilation, or a left ventricular dysfunction with an ejection fraction of lower than 30 percent.  As such, a rating in excess of 60 percent during this time period is not warranted. 

From October 1, 2014 the Veteran's level of disability does not more nearly approximate a rating higher than 60 percent.  During this period, the Veteran's METs level was greater than three to five with fatigue and dyspnea.  He was found to have hypertrophy and cardiac dilation.  He was not shown to have a left ventricular dysfunction with an ejection fraction of lower than 30 percent.  As such, a rating in excess of 60 percent during this time period is not warranted.  

In summation, a 10 percent rating, and no higher, is warranted for the period of prior to January 17, 2014; a 60 percent rating, and no higher, is warranted for the period prior to June 16, 2014; a total schedular rating is warranted for the period prior to October 1, 2014, and a 60 percent rating, and no higher, is warranted from October 1, 2014.  

III.   Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his coronary artery disease to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for a higher rating for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's symptoms for coronary artery disease are contemplated within - while not all specifically noted in -the rating schedule for evaluating mental disabilities.  In other words, the Veteran does not experience any symptomatology of his coronary artery disease that is not already encompassed or covered in the Rating Schedule.

In light of the foregoing, the Board finds that the assigned schedular rating is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for coronary artery disease.

IV.   TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities are: coronary artery disease which has been rated 10 percent from June 16, 2010, 60 percent from January 17, 2014, 100 percent from June 16, 2014, and 60 percent from October 1, 2014; diabetes mellitus type II which has been rated at 10 percent from June 16, 2010 and 20 percent from July 20, 2010; degenerative joint disease of the left knee which has been rated at 10 percent from October 29, 2004; peripheral neuropathy of the right upper extremity, associated with diabetes mellitus type II, which has been rated at 10 percent from June 16, 2010; peripheral neuropathy of the left upper extremity, associated with diabetes mellitus type II, which has been rated at 10 percent from June 16, 2010; peripheral neuropathy of the left lower extremity, associated with diabetes mellitus type II, which has been rated at 10 percent from June 16, 2010; peripheral neuropathy of the right lower extremity, associated with diabetes mellitus type II, which has been rated at 10 percent from June 16, 2010; and atrial fibrillation associated with coronary artery disease which has been rated at 10 percent from December 11, 2014.  The combined disability rating was 60 percent from June 16, 2010; 80 percent from January 17, 2014; 100 percent from June 16, 2014; and 80 percent from October 1, 2014.  

In the October 2010 VA examination (which considered prior service connection claims of ischemic heart disease, and diabetes mellitus type II, in addition to a claim for higher rating for degenerative joint disease of the left knee), the VA examiner found that the Veteran was not restricted in his ability to perform strenuous activities.  He was noted as working as a fulltime real estate agent for more than 20 years at the time of the examination.  He previously worked in sales, selling floor coverings.  He claimed that he lost eight weeks of work in the prior 12 months due to medical visits and a cardiac catheterization.   

In the January 2014 VA heart examination, the VA examiner opined that the Veteran's heart disability did not impact his ability to work.  

In an August 2014 private medical record, the Veteran reported that he was semi-retired from his realtor position, and that he would work twice a week.  In a December 2014 private medical record, the Veteran reported that his last day of work would be December 12, 2014.  He mostly felt tired and malaise, and was noted as possibly being hypersomnolent.  It was noted that at his last VA cardiology appointment, the Veteran was found to have atrial fibrillation.  The Veteran stated that he has not felt more fatigued or tired that the last month or two.  

In the March 2015 VA heart examination, the VA examiner opined that the Veteran's heart disability limited his ability to work due to chronic fatigue and shortness of breath.  The Veteran started that he last worked in December 2014.  He currently worked part-time driving a van.  He stated that his fatigue limited the times of the day he was able to work; in addition to the length of time he was able to work.  His fatigue has gradually increased the difficulty of working.  The VA examiner found that the Veteran's heart disability did not affect or impose work restrictions on all fields of labor.  Specifically, his disability affected him when he underwent medium and heavy labor with prolonged standing, walking, or use of stairs.  While his current symptoms affected his reliability, productivity, ability to concentrate and follow instructions, they did not affect his ability to interact with co-workers and supervisors.  The VA examiner opined that the Veteran's education and skillset made him employable.  

In a December 2015 VA examination, the Veteran reported that he is a licensed realtor, and previously worked as a state director for real estate.  His heart disability made it difficult for him to show as many houses, as he fatigued easily.  He rested between property showings, was limited to showing properties without stairs, and was unable to keep up the demands of sales work.  He retired from this position in December 2015.  He currently was a part-time courier, and works three days a week.  This position did not require significant heavy lifting or prolonged walking, and exertion was minimal.  On the days that he worked, he would start at 6:15 am and would end at 2:00 p.m.  After work, he would run a few errands and then return home to rest.  On his days off, he went to his cabin and visited with friends.  He completed light household chores, attended some sporting events, and read.  He occasionally golfed, but used a cart.  He used to go to the gym, but becomes short of breath and fatigued when he exerts himself.  He normally went to sleep at 10:30 p.m.  

The VA examiner opined that the Veteran's occupational impairment was attributable to his service-connected coronary artery disease alone, or in combination with his other service-connected disabilities: diabetes, peripheral neuropathy, and left knee condition.  He was limited from working in fields that required medium and heavy manual labor with prolonged standing, prolonged walking, lifting, or climbing stairs.  His heart disability resulted in dyspnea and fatigue when he performed these types of activities.  The Veteran required frequent breaks and rest between activities.  He fatigued easily, and this affected his productivity.  When working, he would need to be permitted to take frequent breaks.  His service connected conditions did not affect his reliability, ability to follow instructions, or his ability to interact with co-workers and supervisors.  The medications he took, alone or in combination with his other service-connected disabilities, did not impair his ability to be employed.  He was currently able to meet the demands of this job.  He completed high school and some college, and his education and skills made him employable.  These limitations on employment were at least as likely as not permanent.

In a December 2015 VA vascular examination, the VA examiner opined that the Veteran's non-service connected vascular conditions disabilities did not impact his ability to work.  In a December 2015 VA diabetes and related neuropathy examinations, the VA examiner opined that the Veteran's diabetes mellitus type II and peripheral neuropathy did not impact his ability to work.  In a December 2015 VA knee and lower leg examination, the examiner opined that the Veteran's degenerative arthritis of the left knee impacted his ability to work by limiting the repetitive use of stairs.  

In a January 2016 VA heart addendum opinion, the VA examiner, upon review of the Veteran's records, noted that "[t]here is no tool available to this examiner to determine the degree of interference with ordinary activities, or the degree of occupational impairment attributable to the Veteran's heart disability, and/or his other service-connected disabilities, and/or his medications.  However, she noted that a recent record revealed that the Veteran was working three days a week driving a van for a courier service.  She also referred to the December 2015 VA examination as illustrative of the Veteran's condition.  She noted, from her review of the record, that the Veteran would at least as likely as not be limited from heavy lifting and prolonged walking.  The Veteran would at least as likely as not be limited to conduct sedentary or light labor types of work.  

Upon consideration of the foregoing, the preponderance of the evidence is against a finding that the Veteran has been unemployable due to his heart disability alone or his service-connected disabilities together at any time during the appeal.  This is because the record does not show that the Veteran encounters difficulties at work that are not contemplated by the rating criteria for his service-connected disabilities, and because the medical providers have repeatedly indicated that the Veteran is employable.  

Historically, the record shows that the Veteran worked as a realtor for approximately 25 years, until either December 2014 or 2015.  In October 2010, he claimed that he lost eight weeks of work in the prior 12 months due to medical visits and his cardiac catheterization.  In August 2014 he was partially retired from his realtor position, working twice a week, and he noted that he would fully retire in December 12, 2014.  In December 2014, he felt malaise and fatigue; however, not more than two months prior.  In March 2015 he was a part-time courier, but was limited due to his fatigue.  This fatigue gradually increased the difficulty of his courier position.  

In December 2015, the Veteran reported that he currently maintained a real estate license.  In addition to working as a realtor, he also worked as a state director for real estate.  His heart disability limited the number and kind of properties he could show, and he retired this month.  He continued to work three days a week as a courier.  On the days he worked, he worked for approximately eight hours, would run errands, and then went home to rest.  On his days off he would play golf, travel, sometimes attend sporting events, and visit friends.  Outside of the October 2010 medical record, the Veteran has not advised if he has missed any time from work due to his service-connected disabilities, although he has reduced his work hours over the course of the appeal.  Further, the record does not demonstrate that special accommodations were made by the Veteran's employers for his symptoms.  

Significantly, the Board notes that from January 17, 2014, VA examiners have opined that the Veteran's service-connected disabilities, when considered together, or when the heart disability was considered alone, did not preclude him from securing or following a substantially gainful occupation.  The examiners opined that the Veteran's service-connected conditions did affect his ability to undertake medium to heavy labor, or positions that required prolonged standing, walking, or use of stairs.  His heart disability was noted as affecting his concentration, productivity, and his ability to follow instructions.  He would need to be permitted to take frequent breaks.  However, despite these findings, the Board finds it persuasive, probative, and dispositive that the VA examiners during this period opined that his service-connected disabilities did not affect or impose restrictions on all fields of labor, and that his medications for his service-connected disabilities, alone or in combination, did not affect his employability.  The examiners indicate that the Veteran would be able to perform sedentary and light labor and has significant education and skills that make him employable.  For example, the December 2015 examiner noted that his heart disability did not affect his ability to interact with coworkers and supervisors, and that his education and skillset made him employable.  As such, the Board does not find that TDIU is warranted. 

While it is clear that the Veteran's service-connected heart disabilities impacted his ability to work, the level of impact is not tantamount to outright preclusion of what could be considered substantially gainful employment.  In fact, he has worked in some capacity throughout most of the appeal period and was working full-time for a portion of the appeal period.  The most recent evidence indicates that he is able to work 8 hours per day at least three days a week as a courier driving a van.  The ratings for the Veteran's heart disability and left knee degenerative joint disease contemplate the Veteran's manifested symptomatology of fatigue and diminished ambulation.  As such, his symptoms do not show that he is in a different position than others with the same conditions.  

Finally, the Board notes that the Veteran did not complete and return VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  This form requests information regarding the Veteran's occupational and educational history, which is necessary to determine entitlement to TDIU.  The Veteran did not return this form to VA.  Because the Veteran did not provide evidence documenting or reporting his annual income, and did not return a completed VA Form 21-8940, VA is unable to determine his actual annual earned income.  Thus, the record does not contain the evidence necessary to determine whether the Veteran's earned annual income exceeds the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person, which is for consideration when determining whether employment, such as the Veteran's three-day-a-week courier position, is marginal.  The Veteran has not otherwise submitted evidence indicating his approximate annual income at any point during the appeal period.  The lack of completion of a VA Form 21-8940 also precludes further development with respect to contacting former employers with respect to earned income, dates of employment, and reasons for termination.  The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In such cases, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also former M21-1MR IV.ii.2.F.27.g. (Reasons for Denying IU Claims).

Based on detailed review of the foregoing, the Board finds that the Veteran's service-connected disabilities do not preclude him from all forms of substantially gainful employment consistent with his educational background and occupational experience.  As such, the preponderance of the evidence at this time is against the claim of entitlement to a TDIU rating due to his service-connected disabilities combined, or his heart disability alone, at any time during the appeal period.  


ORDER

Prior to January 17, 2014, a rating in excess of 10 percent for a heart disability, to include coronary artery disease, status post stent replacement, is denied. 

From January 17, 2014 to June 15, 2014, and from October 1, 2014, a rating in excess of 60 percent for a heart disability, to include coronary artery disease, status post stent replacement, is denied. 

Entitlement to TDIU is denied. 


____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


